The judgment of the Supreme Court was entered
Per Curiam.
— We agree with the learned judge below, that ’ the agreement of even date with the note in question, the purpose of which was to waive any right to reclaim the excess of interest stipulated to be paid by the maker of the note to the payee, had not that effect. The Act 6f 1858, on this subject, was passéd to regulate the rate of interest among the people, and to change the odious system of forfeitures existing under the old law. Under the new act any lender may receive more than six per cent, interest without any penalty or forfeiture, subject only to have it recouped or reclaimed by the payor. If this be not done the party receiving the interest can hold it lawfully. We cannot, and perhaps never could, hold that this right to reclaim excessive interest may be waived in a note, or by a contemporaneous instrument. It would be better to repeal the provision altogether than this, for it would *57be resorted to in every case of loan or contract. We cannot allow public policy to be set aside in this manner. The opinion of the learned judge below is a satisfactory presentation of the law on this point.
Judgment affirmed.